DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I and the species of Figs. 12-15 in the reply filed on May 2, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hestad et al. (US 2005/0165283 A1).
Claim 1. Hestad et al. disclose a system for illuminating a surgical field, comprising: an optical waveguide (conduit 380) comprising: a light input section (at end 400; see para. 0051) configured to receive light from an illumination element (see “external light source” in para. 0051), a light transmitting section (section between end 400 and end 390) distal of the light input section and configured to transmit the light distally from the light input section, and a light output section (at end 390; see para. 0058; configuration shown in Fig. 9 – see para. 0019) distal of the light transmitting section and configured to output the light from the optical waveguide; and a retractor-engagement element (bracket 430) extending from the optical waveguide, wherein the retractor-engagement element is configured to couple the optical waveguide to a surgical retractor (retractor 210) (Figs. 1-5 and 9-10).
Claim 2. Hestad et al. disclose wherein the retractor-engagement element comprises a plate (flange portion 450) that extends outwardly from the optical waveguide (Figs. 1-5 and 9-10).
Claim 3. Hestad et al. disclose wherein the plate extends from the optical waveguide in a direction that is parallel to a direction in which the light output section extends from the light transmitting section (see Fig. 5) (Figs. 1-5 and 9-10).
Claim 4. Hestad et al. disclose wherein the plate is distal of the light input section (see Fig. 3) (Figs. 1-5 and 9-10).
Claim 5. Hestad et al. disclose a collar (coupling member 420) that surrounds the light input section of the optical waveguide such that an air gap is defined between the collar and the optical waveguide (see para. 0051) (Figs. 1-5 and 9-10).
Claim 6. Hestad et al. disclose wherein the collar extends proximally from the plate (see Fig. 3) (Figs. 1-5 and 9-10).
Claim 7. Hestad et al. disclose wherein the light input section of the optical waveguide has a cylindrical shape, and wherein the light input section of the optical waveguide and the collar are configured such that the air gap is an annular space that surrounds the light input section of the optical waveguide (see para. 0051) (Figs. 1-5 and 9-10).
Claim 8. Hestad et al. disclose wherein the retractor-engagement element comprises a tab (peg 460) that is configured to couple to a recess (hole 260) on the surgical retractor (Figs. 1-5 and 9-10).
Claim 9. Hestad et al. disclose wherein the light transmitting section is curved (see Fig. 3) (Figs. 1-5 and 9-10).
Claim 10. Hestad et al. disclose wherein the light output section comprises a plurality of stair stepped facets (stair steps 706) (Figs. 1-5 and 9-10).
Claim 11. Hestad et al. disclose a system for illuminating a surgical field, comprising: an optical waveguide (conduit 380) comprising: a light input section (at end 400; see para. 0051) configured to receive light from an illumination element (see “external light source” in para. 0051), a light transmitting section (section between end 400 and end 390) distal of the light input section and configured to transmit the light distally from the light input section, and a light output section (at end 390; see para. 0058; configuration shown in Fig. 6 – see para. 0016) distal of the light transmitting section and configured to output the light from the optical waveguide; a surgical retractor (retractor 210) comprising a slot (channels 370 and 374) configured to receive the optical waveguide; and a retractor-engagement element (bracket 430) extending from the optical waveguide and configured to couple the optical waveguide to a surgical retractor (Figs. 1-6).
Claim 12. Hestad et al. disclose wherein the optical waveguide is disposed in the slot of the surgical retractor such that an air gap (opening 510) is defined between a plurality of active zones (end face 514) of the optical waveguide and the surgical retractor, wherein the plurality of active zones transmit the light through the light transmitting section from the light input section to the light output section (see Fig. 6) (Figs. 1-6).
Claim 13. Hestad et al. disclose wherein the retractor-engagement element comprises a plate (flange portion 450) that extends outwardly from the optical waveguide (Figs. 1-6).
Claim 14. Hestad et al. disclose wherein the plate extends from the optical waveguide in a direction that is parallel to a direction in which the light output section extends from the light transmitting section (see Fig. 5) (Figs. 1-6).
Claim 15. Hestad et al. disclose wherein the plate is distal of the light input section (see Fig. 3) (Figs. 1-6).
Claim 16. Hestad et al. disclose wherein the retractor-engagement element comprises a tab (peg 460) that is coupled to a recess (hole 260) on the surgical retractor (Figs. 1-6).
Claim 17. Hestad et al. disclose wherein the light transmitting section is curved, and wherein the slot is curved such that the light transmitting section is received in the slot (see Figs. 4-5) (Figs. 1-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773